PER CURIAM.
By petition for certiorari we are requested to quash an order of the respondent Commission which denied to the petitioner the privilege of unrestricted domiciling of heavy hauling equipment. This litigation was previously before us in Leonard Bros. Transfer & Storage Co., Inc. v. Boyd, Fla. 1958, 104 So.2d 489. Our consideration of the instant record and briefs leads us to the conclusion that the findings and order of the respondent Commission are supported by competent substantial evidence. We do not find that there has been any deviation from the essential requirements of the law.
The petition for certiorari is therefore denied on authority of rule announced in Florida Motor Lines, Inc. v. State Railroad Commission, 101 Fla. 1018, 132 So. 851; Florida Rate Conference v. Florida Railroad and P. U. Commission, Fla., 108 So.2d 601; Fogarty Bros. Transfer, Inc. v. Boyd, Fla., 109 So.2d 883; Butler et al. v. Carter et al., Fla., 123 So.2d 313, and, Gainesville Bonded Warehouse, Inc., et al. v. Carter et al., Fla., 123 So.2d 336.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.